Exhibit 99.1 Interim unaudited consolidated financial statements of New Gold Inc. September 30, 2010 (unaudited) New Gold Inc. September 30, 2010 Table of contents Interim consolidated statements of operations 1 Interim consolidated statements of comprehensive income (loss) 2 Interim consolidated balance sheets 3 Interim consolidated statements of shareholders’ equity 4 Interim consolidated statements of cash flows 5 Notes to the interim consolidated financial statements 6-42 New Gold Inc. Interim consolidated statements of operations Three and nine month periods ended September 30, (Expressed in thousands of U.S. dollars, except share and per share amounts) (Unaudited) Three months ended Nine months ended September 30, September 30, $ Revenues Operating expenses Depreciation and depletion Earnings from mine operations Corporate administration Business combination transaction costs - - - Exploration Goodwill impairment charge - - - Income (loss) from operations Other income (expense) Realized and unrealized (loss) gain on gold contracts (Note 11 (a)) - - Realized and unrealized gain on fuel contracts (Note 11 (b)) - - - Realized and unrealized gain on investments Unrealized gain on prepayment option (Note 11) - - Interest and other income Gain on redemption of long-term debt - - - Interest and finance fees (Note 10(e)) Other expense 2 Loss on foreign exchange Earnings (loss) before taxes Income and mining taxes (Note 13) Net earnings (loss) from continuing operations Earnings (loss) from discontinued operations, (Note 8) - Net earnings (loss) Earnings per share from continuing operations Basic Diluted Earnings per share from discontinued operations Basic - Diluted - Earnings per share Basic Diluted Weighted average number of shares outstanding (Note 12(e)) (in thousands) Basic Diluted (i)Stock option expense (a non-cash item included in corporate administration) See accompanying notes to the consolidated financial statements. Page 1 New Gold Inc. Interim consolidated statements of comprehensive income (loss) Three and nine month periods ended September 30 (Expressed in thousands of U.S. dollars) (Unaudited) Three months ended Nine months ended September 30, September 30, $ Net earnings (loss) Other comprehensive income (loss) Unrealized losses on mark-to-market of gold contracts Unrealized gains (losses) on mark-to-market of fuel contracts Gain on available-for-sale securities (net of tax of $2,872) - - Future income tax Total other comprehensive income (loss) Total comprehensive income (loss) See accompanying notes to the consolidated financial statements. Page 2 New Gold Inc. Interim consolidated balance sheets (Expressed in thousands of U.S. dollars) (Unaudited) September 30, December 31, $ $ Assets Current assets Cash and cash equivalents Restricted cash (Note 5) - Accounts receivable Inventories (Note 6) Future income and mining taxes Current portion of mark-to-market gain on fuel contracts (Note 11) Prepaid expenses and other Current assets of operations held for sale (Note 8) - Total current assets Investments (Note 7) Mining interests (Note 9) Future income tax asset Reclamation deposits and other assets Assets of operations held for sale (Note 8) - Total assets Liabilities Current liabilities Accounts payable and accrued liabilities Current portion of long-term debt (Note 10) - Current portion of mark-to-market loss on gold contracts (Note 11) Income and mining taxes payable Current liabilities of operations held for sale (Note 8) - Total current liabilities Reclamation and closure cost obligations (Note 14) Mark-to-market loss on gold contracts (Note 11) Future income and mining taxes Long-term debt (Note 10) Deferred benefit (Note 9 (a)) - Employee benefits and other Liabilities of operations held for sale (Note 8) - Total liabilities Shareholders' equity Common shares (Note 12 (a)) Contributed surplus Share purchase warrants (Note 12 (d)) Equity component of convertible debentures Accumulated other comprehensive loss Deficit Total shareholders' equity Total liabilities and shareholders' equity Commitments and contingencies (Note 21) Approved by the Board "Robert Gallagher" Robert Gallagher, Director "James Estey" James Estey, Director See accompanying notes to the consolidated financial statements. Page 3 New Gold Inc. Interim consolidated statements of shareholders' equity Nine month periods ended September 30, (Expressed in thousands of U.S. dollars, except share amounts) (Unaudited) September 30, September 30, $ $ Common shares Balance, beginning of period Share issue costs - Shares issued for mineral properties - 63 Acquisition of Western Goldfields - Exercise of options Balance, end of period Contributed surplus Balance, beginning of period Exercise of options Acquisition of Western Goldfields (Note 4) - Stock-based compensation Balance, end of period Share purchase warrants Balance, beginning of period Acquisition of Western Goldfields (Note 4) - Balance, end of period Equity component of convertible debentures Accumulated other comprehensive loss Balance, beginning of period Net change in fair value of hedging instruments (Note 11) Gain (loss) on available-for-sale investments Balance, end of period Deficit Balance, beginning of period Net earnings (loss) Balance, end of period Total shareholders' equity See accompanying notes to the consolidated financial statements. Page 4 New Gold Inc. Interim consolidated statements of cash flows Three and nine month periods ended September 30, (Unaudited) Three months ended Nine months ended September 30, September 30, $ Operating activities Net earnings (loss) Loss (earnings) from discontinued operations - Items not involving cash Goodwill impairment charge - - - Unrealized gain on gold contracts Unrealized (gain) loss on fuel contracts 55 Unrealized foreign exchange loss Unrealized and realized gain on investments Loss on disposal of assets 3 - - Depreciation and depletion Stock option expense Unrealized gain on prepayment option - - Remediation costs incurred - - Future income and mining taxes Gain on redemption of long-term debt - - - Other - - Change in non-cash working capital (Note 15) Cash provided by continuing operations Cash provided by (used in) discontinued operations - Investing activities Mining interests Purchase of short term investment - - - Cash acquired in business combination and asset acquisition (Note 4) - - - Reclamation deposits - - Receipt of accrued interest on investments - - - Reduction of restricted cash - - - Proceeds from disposal of assets 78 - - Cash received in El Morro transaction, net of transaction costs - - - Investment in El Morro - - - Proceeds from settlement of investments - Cash used in continuing operations Cash provided by (used in) discontinued operations - Financing activities Common shares issued - - Repayment of short-term borrowings - - Exercise of options to purchase common stock - - El Morro loan - - - Repayment of long-term debt - - Cash provided by continuing operations Cash used in discontinued operations - - - Effect of exchange rate changes on cash and cash equivalents Increase in cash and cash equivalents Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period Comprised of Cash and cash equivalents of continuing operations Cash and cash equivalents of discontinued operations - - Cash and cash equivalents are comprised of Cash Short-term money market instruments Supplemental cash flow information (Note 15) See accompanying notes to the consolidated financial statements. Page 5 New Gold Inc. Notes to the interim consolidated financial statements (unaudited) September 30, 2010 (Tabular amounts expressed in thousands of U.S. dollars, except per share amounts) 1. Description of business and nature of operations New Gold Inc. (the “Company”) and its wholly owned subsidiaries are gold producers engaged in gold mining and related activities including acquisition, exploration, extraction, processing and reclamation.The Company’s assets are comprised of the Mesquite Mine in the United States (“U.S.”), the Cerro San Pedro Mine in Mexico, and the Peak Mine in Australia.Significant development projects include the New Afton copper-gold project in Canada and a 30% interest in the El Morro copper-gold project in Chile.On April 13, 2010, New Gold Inc. disposed of its interest in the Amapari Mine in Brazil as described in Note 8. In the second quarter of 2009, the Company completed a business combination (“Business Combination” see Note 4) with Western Goldfields Inc. (“Western Goldfields”). The Business Combination was completed by way of plan of arrangement that was approved by the New Gold and Western Goldfields shareholders on May 13 and May 14, 2009, respectively and which received final court approval on May 27, 2009.May 27, 2009 was determined to be the date of acquisition and these interim consolidated financial statements include the results of Western Goldfields from May 27, 2009 onward. In 2009, the Amapari Mine was classified as a discontinued operation and therefore all financial results for this mine have been presented separately from continuing operations for current and comparative periods (see Note 8). Prior period comparative figures have been reclassed to conform to current period presentation.As described in Note 8, on April 13, 2010, the Company disposed of its interest in the Amapari Mine. 2. Summary of significant accounting policies These unaudited interim consolidated financial statements have been fairly presented prepared in accordance with Canadian generally accepted accounting principles (“Canadian GAAP”).The preparation of interim financial information is based on accounting principles and practices consistent with those used in the preparation of the audited annual financial statements.The accompanying unaudited interim financial statements should be read in conjunction with the Company’s audited consolidated financial statements for the year ended December 31, 2009, as they do not contain all disclosures required by Canadian GAAP for annual statements. (a) Basis of presentation and principles of consolidation These interim consolidated financial statements include the accounts of the Company and all of its subsidiaries. In the opinion of management, all adjustments (including normal recurring adjustments) necessary to present fairly the financial position as at September 30, 2010 and December 31, 2009 and results of operations and comprehensive income, shareholders’ equity and cash flows for the three and nine months ended September 30, 2010 and 2009, have been made. The principal subsidiaries of the Company as of September 30, 2010 are as follows: Subsidiary Interest Metallica Resources Inc. 100% Metallica Resources Alaska Inc. 100% Minera Metallica Resources Chile Limitada 100% Minera San Xavier, S.A. de C.V. 100% Peak Gold Mines Pty Ltd 100% Inversiones El Morro Limitada 100% Western Goldfields Inc. 100% Western Goldfields (USA) Inc. 100% Western Mesquite Mines Inc. 100% Page 6 New Gold Inc. Notes to the interim consolidated financial statements (unaudited) September 30, 2010 (Tabular amounts expressed in thousands of U.S. dollars, except per share amounts) 2. Summary of significant accounting policies (continued) (a) Basis of presentation and principles of consolidation (continued) Variable interest entities (“VIE’s”) as defined by the Accounting Standards Board in Accounting Guideline (“AcG”) 15, Consolidation of Variable Interest Entities, are entities in which equity investors do not have the characteristics of a “controlling financial interest” or there is not sufficient equity at risk for the entity to finance its activities without additional subordinated financial support.VIE’s are subject to consolidation by the primary beneficiary who will absorb the majority of the entities’ expected losses and/or expected residual returns.The Company has determined that it does not have any investments that qualify as VIE’s.All intercompany transactions and balances are eliminated. (b) Use of estimates The preparation of interim consolidated financial statements in conformity with Canadian GAAP requires the Company’s management to make estimates and assumptions about future events that affect the amounts reported in the interim consolidated financial statements and related notes to the financial statements.Actual results may differ from those estimates. The preparation of interim consolidated financial statements in conformity with Canadian GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements.Significant estimates used in the preparation of these interim consolidated financial statements include, but are not limited to, the recoverability of accounts receivable and investments, measurement of revenue and accounts receivable, the quantities of material on leach pads and in circuit and the recoverable gold in this material used in determining the estimated net realizable value of inventories, the proven and probable ore reserves and resources and the related depletion and amortization, the estimated tonnes of waste material to be mined and the estimated recoverable tonnes of ore from each mine area, the assumptions used in the accounting for stock-based compensation, valuation of warrants, valuation of embedded derivatives, valuation of derivative instruments, valuation of investments, the provision for income and mining taxes and composition of future income and mining tax assets and liabilities, the expected economic lives of and the estimated future operating results and net cash flows from mining interests, the anticipated costs of reclamation and closure cost obligations, and the fair value of assets and liabilities acquired in business combinations. 3. Future changes in accounting policies International Financial Reporting Standards (“IFRS”) In February 2008, the Canadian Accounting Standards Board confirmed January 1, 2011 as the date IFRS will replace current Canadian GAAP for publicly accountable enterprises. This will result in the Company reporting under IFRS starting with the interim period ending March 31, 2011, with restatement for comparative purposes of amounts reported under Canadian GAAP. The Company expects the transition to IFRS to impact accounting policies, financing reporting, IT systems and processes, as well as certain business activities. 4. Business combination On March 4, 2009, the Company announced that it had entered into a definitive agreement to acquire all of the outstanding common shares of Western Goldfields. Under the agreement, the Company exchanged one common share and nominal cash consideration for each common share of Western Goldfields. The Business Combination received final court approval on May 27, 2009. Page 7 New Gold Inc. Notes to the interim consolidated financial statements (unaudited) September 30, 2010 (Tabular amounts expressed in thousands of U.S. dollars, except per share amounts) 4.Business combination (continued) 142,796,000 common shares issued to Western Goldfields’ shareholders were valued at a $2.63 per share. The value per share was determined using the May 27, 2009 closing share price of New Gold. Holders of options, warrants and other convertible instruments of Western Goldfields exchanged such equity instruments for similar securities of New Gold at an exchange rate of one to one. Certain prior year figures represent the preliminary allocation of the purchase price as the final allocation was not complete at that time. The final allocation of the purchase price based on the consideration paid and on Western Goldfields net assets acquired is as follows: $ Issuance of New Gold shares (142,796,000 common shares) Fair value of options issued Fair value of warrants issued Purchase consideration Net assets acquired Net working capital (including cash of $20,735) Plant and equipment Mining interest Reclamation deposits Other assets Fair value of gold contracts Long-term debt Reclamation and closure costs obligations Future income taxes Goodwill For purposes of these interim consolidated financial statements the purchase consideration has been allocated to the fair value of assets acquired and liabilities assumed, including allocation of mining interest to depletable and non-depletable properties, based on management’s best estimates and available information at the time of the Business Combination. 5.Restricted cash On February 26, 2010, the Company repaid the Mesquite Mine term loan facility as described in Note 10(c).Under the terms of that term loan facility, the Company was required to set aside an amount equal to the debt service amounts (principal and interest) payable on the next repayment date as set out in the amended credit agreement dated October 7, 2009.Interest earned on the debt service reserve account was for the account of the Company.As a result of the repayment of the term loan, the restricted cash balance was released to the Company for its general use resulting in restricted cash of $nil at September 30, 2010 (December 31, 2009 - $9.2 million). Page 8 New Gold Inc. Notes to the interim consolidated financial statements (unaudited) September 30, 2010 (Tabular amounts expressed in thousands of U.S. dollars, except per share amounts) 6. Inventories September 30, December 31, $ $ Heap leach ore Work-in-process Finished goods Stockpiled ore 54 55 Supplies The amount of inventories recognized in operating expenses for the three and nine months ended September 30, 2010 is $56.5 million and $160.4 million (2009 - $50.1 million and $100.7 million).There were no write-downs or reversals of write-downs during the periods. 7. Investments (a) Available for Sale Securities The Company acquired 115 million shares of Beadell Resources Limited (“Beadell”) as partial consideration for the sale of our interest in Amapari on April 13, 2010 (Note 8). Beadell is an Australian listed gold-focused company with exploration and development assets in Western Australia and Brazil. Beadell’s shares are publicly traded on the Australian Stock Exchange. The Company holds approximately 18.5% of Beadell’s outstanding shares as a result of the Amapari disposition. As a condition of closing, the Company is restricted from trading the shares for a period of one year due to a voluntary escrow arrangement. The Company has designated its investment in Beadell as an available-for-sale financial asset with the changes in the fair value being included in other comprehensive income. The fair value of the Beadell shares received on the transaction date of April 13, 2010 was $18.6 million. The shares were valued using the Beadell ask price on April 13, 2010. The fair value of the Beadell shares at September 30, 2010 was $41.6 million, resulting in an unrealized gain of $23.1 million (net of tax of $2.9 million) for the three months ended September 30, 2010 and an unrealized gain of $20.1 million (net of tax of $2.9 million) for the nine months ended September 30, 2010. This gain was recorded in other comprehensive income. (b) Asset Backed Commercial Paper The Company owns $20.3 million (Cdn$20.9 million) (December 31, 2009 – $99.4 million (Cdn$104.0 million)) of face value of long-term asset backed notes (“AB Notes”). These AB Notes were issued as replacement of asset backed commercial paper (“ABCP”) formerly held by the Company. When the ABCP matured but was not redeemed in 2007, it became the subject of a restructuring process that replaced the ABCP with long-term asset backed securities. The restructuring was completed and the AB Notes were issued on January 21, 2009.The Company has designated the investments as held-for-trading financial instruments. The table below summarizes the Company’s valuations at September 30, 2010 and December 31, 2009. Page 9 New Gold Inc. Notes to the interim consolidated financial statements (unaudited) September 30, 2010 (Tabular amounts expressed in thousands of U.S. dollars, except per share amounts) 7. Investments (continued) (b) Asset Backed Commercial Paper (continued) September 30, December 31 Fair Fair Face value Face value Expected Restructuring categories value estimate value estimate maturity date $ (millions) (millions) (millions) (millions) MAV 2 Notes A1 (rated A) - - A2 (rated A) - - B December 31, 2016 C - December 31, 2016 Traditional asset tracking notes MAV3 - Class 9 September 12, 2015 Ineligible asset tracking notes MAV2 - Class 3/13 December 20, 2012 to October 24, 2016 At September 30, 2010, the AB Notes have been valued based on bid prices for these assets received from dealers and brokers active in the AB Notes market.The Company receives the bid prices on a regular and recurring basis from a number of sources.The bid prices received for the MAV 2 B notes have ranged from 33% to 35% of face value.The Company believes that 34% is the best estimate of fair value for these notes.The bid prices received for the MAV 2 C notes have been approximately 5% of the face value which the Company has used to fair value these notes. The MAV 2 Class 3 and 13 tracking notes are valued using the same methodology and are valued at approximately 0.25% and 33% respectively. 8. Discontinued operations On January 2, 2009, the Company placed the Amapari Mine on care and maintenance. Mining at the Amapari Mine was suspended and leaching of stacked material continued until April 2009 at which time leaching operations were suspended.On January 27, 2010, the Company announced the signing of an agreement to sell its Brazilian subsidiary Mineracao Pedra Branca do Amapari Ltda., which holds the Amapari Mine and other related assets, to Beadell. Beadell is an Australian listed gold-focused company with exploration and development assets in Western Australia and Brazil.The transaction closed on April 13, 2010.Proceeds to the Company were $37.0 million in cash and 115.0 million Beadell shares valued at $18.6 million. New Gold currently holds approximately 18.5% of Beadell shares outstanding. The Company has designated its investment in Beadell as an available for sale financial asset with the changes in the fair value being included in other comprehensive income. The Company recorded an after tax gain of $41.7 million on disposition of its interest in Amapari, net of pre-tax transaction costs of $1.5 million. Page 10 New Gold Inc. Notes to the interim consolidated financial statements (unaudited) September 30, 2010 (Tabular amounts expressed in thousands of U.S. dollars, except per share amounts) 8. Discontinued operations (continued) Assets and liabilities pertaining to the Amapari Mine are as follows: September 30, December 31 $ $ Current assets - Non-current assets - Current liabilities - Long-term liabilities - - The Amapari Mine was classified as an asset held for sale on the consolidated balance sheets. The consolidated statements of operations have separately presented the net earnings from discontinued operations for the three and nine months ended September 30, 2010 and 2009.Revenues, earnings before taxes and net earnings for the three and nine months ended are as follows: Three months ended, Nine months ended, September 30, September 30, $ Revenue - Earnings before taxes - Net earnings - The cash flows from discontinued operations for the three and nine months ended September 30, 2010 and 2009 are as follows: Three months ended, Nine months ended, September 30, September 30, $ $ $ Operating activities - Investing activities - Financing activities - - - Decrease in cash and cash equivalents from discontinued operations - Page 11 New Gold Inc. Notes to the interim consolidated financial statements (unaudited) September 30, 2010 (Tabular amounts expressed in thousands of U.S. dollars, except per share amounts) 9. Mining interests Mining interests consists of the following: September 30, 2010 Accumulated depreciation Net book Cost and depletion value $ $ $ Mining properties Plant and equipment December 31, 2009 Accumulated depreciation Net book Cost and depletion value $ $ $ Mining properties Plant and equipment The Company capitalized $6.3 million and $18.7 million of interest for the three and nine months ended September 30, 2010 (2009 - $6.3 million and $17.2 million) related to the New Afton project. A summary of net book value by property is as follows: Mining properties Non- Plant and September 30 December 31 Depletable depletable Total equipment $ Mesquite Mine Cerro San Pedro Mine Peak Mine New Afton Project - El Morro Project (a) - - Other projects - - Corporate - - - (a) Chile - El Morro project (“El Morro”) The Company owns a 30% interest in the El Morro copper-gold project which is an advanced stage copper-gold project located in the Atacama region of north-central Chile. Goldcorp Inc. (“Goldcorp”) holds the remaining 70% interest in the project after completion of the Acquisition and Funding Agreement (the “Agreement”) with the Company on February 16, 2010. Prior to this date, Xstrata Copper Chile S.A. (“Xstrata”) was the 70% owner in the project. On October 12, 2009, Barrick Gold Corporation (“Barrick”) and Xstrata entered into a sale agreement for Xstrata’s 70% interest in the El Morro Project for a total cash consideration of $463.0 million subject to the expiry or cancellation of the right of first refusal held by the Page 12 New Gold Inc. Notes to the interim consolidated financial statements (unaudited) September 30, 2010 (Tabular amounts expressed in thousands of U.S. dollars, except per share amounts) 9. Mining interests (continued) (a) Chile - El Morro project (“El Morro”) (continued) Company. On January 7, 2010 the Company provided notice to Xstrata of the exercise of its right of first refusal to acquire 70% of the El Morro Project for $463.0 million. On February 16, 2010, the 70% interest in the El Morro Project was acquired by a wholly owned subsidiary of the Company and the acquisition was funded by a $463.0 million loan from Goldcorp as contemplated under the Agreement.The completion of the remaining transactions under the Agreement with Goldcorp resulted in a Goldcorp subsidiary now holding the 70% interest in the El Morro Project with the Company retaining its original 30% interest in the project. The Agreement with Goldcorp also modified the terms of the shareholders agreement between the 70% interest holder and the 30% interest holder.The modified terms include: · The Company received $50.0 million and Goldcorp assumed the loan upon completion of this transaction. The Company has recorded the $50.0 million, net of $3.7 million of transaction costs, as a deferred benefit which will be amortized into income over the life of the revised terms of the shareholders’ agreement. · A change to the funding agreement whereby Goldcorp will fund 100% of the Company’s program funding share until commercial production is reached.The Goldcorp funding will be interest bearing at U.S. 7-year Treasury Rate plus 1.87% and is compounded monthly. · The Company will be entitled to a penalty payment of $1.5 million per month up to a maximum of $36.0 million if the construction on the El Morro Project does not commence within 60 days of receipt of required permits and approvals. Long-term debt Long-term debt consists of the following: September 30, December 31 $ $ Senior secured notes (a) Subordinated convertible debentures (b) Term loan facility (c) - El Morro project funding loan (d) Less: Current portion of term loan facility - (a) Senior secured notes The face value of the senior secured notes (“Notes”) at September 30, 2010 was $181.6million (Cdn$187.0 million) (2009 - $174.4 million (Cdn$187.0 million)). The Company has the right to redeem the Notes in whole or in part at any time prior to June 27, 2017 at a price ranging from 120% to 100% (decreasing based on the length of time the Notes are outstanding) of the principal amount of the Notes to be redeemed.At September 30, 2010 the redemption price was 110% and is scheduled to decrease to 105% on June 28, 2011.The early redemption feature in the Notes qualifies as an embedded derivative that must be bifurcated for reporting purposes.At September 30, 2010, the fair Page 13 New Gold Inc. Notes to the interim consolidated financial statements (unaudited) September 30, 2010 (Tabular amounts expressed in thousands of U.S. dollars, except per share amounts) Long-term debt (continued) (a) Senior secured notes (continued) value of the derivative asset was determined to be $11.6 million (2009 - $nil).The Company has recorded the fair value of the derivative asset in other assets. The change in the fair value has resulted in a gain of $10.9 million and $11.6 million for the three and nine months ended September 30, 2010 respectively. (b) Subordinated convertible debentures The face value of the subordinated convertible debentures (“Debentures”) at September 30, 2010 was $53.4 million (Cdn$55.0 million) (2009 - $51.3 million (Cdn$55.0 million)). In 2007, NGI issued 55,000 Debentures for an aggregate principal amount of Cdn$55.0 million. The Debentures, which were issued pursuant to a Debenture Indenture dated June 28, 2007 (the “Debenture Indenture”), each have a principal amount of $1,000, bear interest at a rate of 5% per annum and are convertible by the holders into common shares of the Company at any time up to June 28, 2014 at a conversion price of Cdn$9.35 per share. The Debentures do not allow forced conversion by the Company prior to January 1, 2012 but after that date, the Company may redeem the Debentures if the market price of the Company’s shares is at least 125% of the conversion price. The Debentures are classified as compound financial instruments for accounting purposes because of the holder conversion option.Interest is payable in arrears in equal semi-annual installments on January 1 and July 1 in each year.The Debenture Indenture provides that in the event of a change of control of the Company, as defined therein, where 10% or more of the aggregate purchase consideration is cash, the Company must offer to either: (i) redeem the outstanding Debentures at a redemption price equal to 100% of the principal amount, plus accrued and unpaid interest up to but excluding the date of redemption; or, (ii) convert the outstanding Debentures into common shares at conversion prices ranging from Cdn$7.48 at inception to Cdn$9.35, based on a time formula specified in the Debenture Indenture.The Debentures are subordinate to the Notes and any secured indebtedness incurred subsequent to the issue of the Debentures. At the time of acquisition by the Company, the Company allocated $34.5 million of the $56.2 million fair value as a liability based on the fair value of a similar debt instrument without an associated conversion option. The similar debt instrument was assumed to have an interest rate of 8% at the time of acquisition. The equity component was valued using the Black-Scholes model with the following assumptions: no dividends paid, volatility of 60%, risk free interest rate of 3.45% and expected life of six years. The debt component of the Debentures will be accreted over the expected term to maturity using the effective interest method. The Debenture Indenture requires the Company to comply with certain reporting and other non-financial covenants.The debentures are unsecured and subordinate to the notes and any secured indebtedness incurred subsequent to the issue of the debentures. (c) Term loan facility As part of the Business Combination (Note 4) in 2009, the Company acquired a term loan facility with a syndicate of banks under which the Company could borrow up to $105.0 million in connection with the development of the Mesquite Mine. The term of the facility was until December 31, 2014 and comprised a multiple-draw term loan of which $86.3 million was drawn for the development of the Mesquite Mine. The facility was secured by all of the assets of the Company’s wholly-owned subsidiary, Western Mesquite Mines Inc. (“WMMI”), and a pledge of the shares of WMMI owned by the Company. In addition, until reaching a defined completion point, the facility was guaranteed by Western Goldfields. Page 14 New Gold Inc. Notes to the interim consolidated financial statements (unaudited) September 30, 2010 (Tabular amounts expressed in thousands of U.S. dollars, except per share amounts) Long-term debt (continued) (c) Term loan facility (continued) On February 26, 2010 the Company retired the term loan facility by paying the total outstanding principal of $27.2 million. The facility cannot be redrawn, however the covenants and security remain in place until the gold hedging contracts, as described in Note 11(a) are fully delivered by the end of 2014 or monetized at an earlier date.With the retirement of the term loan facility, the Company is able to monetize the gold hedge at its discretion. (d) El Morro project funding loan Prior to completion of the Agreement with Goldcorp on February 16, 2010, Xstrata had agreed to fund 70% of the Company’s program funding commitments on El Morro (Note 9) until commencement of commercial production. These amounts, plus interest, would be repaid out of 80% of the Company’s distributions once El Morro was in production. Interest was based on the lower of the Xstrata cost of financing plus 100 basis points and the Chilean prescribed government rate and was compounded monthly. As of December 31, 2009, Xstrata had funded $3.7 million of the Company’s funding commitments. On February 16, 2010 the funding agreement was amended whereby Goldcorp has agreed to fund 100% of the Company’s program funding commitments on El Morro until commencement of commercial production.These amounts, plus interest, will be repaid out of 80% of the Company’s distributions once El Morro is in production. Interest is based on the U.S. 7-year Treasury Rate plus 1.87% and is compounded monthly. As of December 31, 2009, Xstrata had funded $3.7 million of the Company’s funding commitments and Goldcorp assumed this loan at the new, lower interest rate from February 16, 2010. The loan is secured against all rights and interests of the Company’s El Morro subsidiaries, including a pledge of the El Morro shares. (e) Interest expense Interest expense for the three and nine months ended September 30, 2010 and 2009 is composed of the following: Three months ended Nine months ended September 30, September 30, $ Interest Non-cash interest charges Less: Interest capitalized to mining interests 72 Page 15 New Gold Inc. Notes to the interim consolidated financial statements (unaudited) September 30, 2010 (Tabular amounts expressed in thousands of U.S. dollars, except per share amounts) Derivative instruments The following tables summarize derivative related liabilities and assets: Asset derivatives September 30 December 31 $ $ Derivatives classified as hedging instruments for accounting purposes Fuel contracts Less:Current portion - - Liability derivatives September 30, December 31 $ $ Derivatives classified as hedging instruments for accounting purposes Gold hedging contracts Less:Current portion The following table summarizes realized derivative gains (losses) for the three and nine months ended September 30, 2010 and 2009. Three months ended Nine months ended September 30 September 30, $ Derivatives classified as hedging instruments for accounting purposes Gold hedging contracts Fuel contracts 23 Prior to qualifying for hedge accounting on July 1, 2009, realized gains (losses) were classified in other income. After qualifying for hedge accounting, the Company classifies realized gains (losses) for gold hedging contracts in revenue and fuel contracts in operating expenses. Page 16 New Gold Inc. Notes to the interim consolidated financial statements (unaudited) September 30, 2010 (Tabular amounts expressed in thousands of U.S. dollars, except per share amounts) Derivative instruments (continued) The following table summarizes unrealized derivative gains for the three and nine months ended September 30, 2010 and 2009. Refer to Note 10 (a). Three months ended Nine months ended September 30, September 30, $ Derivatives not classified as hedging instruments for accounting purposes Prepayment option - For the three and nine months ended September 30, 2010 and 2009 there were no unrealized derivative gains (losses) recorded in earnings for derivatives classified as hedging instruments for accounting purposes. The following table summarizes derivative gains (losses) in other comprehensive income for the three and nine months ended September 30, 2010 and 2009. Three months ended Nine months ended September 30, September 30, $ Effective portion of change in fair value of hedging instruments Gold hedging contracts Fuel contracts Future income tax The net amount of existing losses arising from the unrealized fair value of the Company’s gold hedging contracts and fuel contracts, which are derivatives that are designated as cash flow hedges and are reported in other comprehensive income, would be reclassified to net earnings as contracts are settled on a monthly basis.The amount of such reclassification would be dependent upon fair values and amounts of the contracts settled.At September 30, 2010, the Company’s estimate of the net amount of existing derivative gains (losses) arising from the unrealized fair value of derivatives designated as cash flow hedges, which are reported in other comprehensive income and are expected to be reclassified to net earnings in the next twelve months, excluding tax effects, is $(24.0) million for gold hedging contracts and $0.1 million for fuel contracts. (a) Gold hedging contracts Under the terms of the term loan facility (Note 10 (c)), Western Mesquite Mines Inc. was required, as a condition precedent to drawdown the loan, to enter into a gold hedging program acceptable to the banking syndicate. As such, the Company executed gold forward sales contracts for 429,000 ounces of gold at a price of $801 per ounce. The hedging contracts represent a commitment of 5,500 ounces per month for 78 months that commenced July 2008 Page 17 New Gold Inc. Notes to the interim consolidated financial statements (unaudited) September 30, 2010 (Tabular amounts expressed in thousands of U.S. dollars, except per share amounts) Derivative instruments (continued) (a) Gold hedging contracts (continued) with the last commitment deliverable in December 2014. The Company settles these contracts, at the Company’s option, by physical delivery of gold or on a net financial settlement basis. At September 30, 2010, the Company had remaining gold forward sales contracts for 280,500 ounces of gold at a price of $801 per ounce at a remaining commitment of 5,500 ounces per month for 51 months. On July 1, 2009, the Company’s gold hedging contracts were designated as cash flow hedges. Prospective and retrospective hedge effectiveness is assessed on these hedges using a hypothetical derivative method. The hypothetical derivative assessment involves comparing the effect of theoretical shifts in forward gold prices on the fair value of both the actual hedging derivative and a hypothetical derivative. The retrospective assessment involves comparing the effect of historic changes in gold prices each period on the fair value of both the actual and hypothetical derivative. The effective portion of the gold contracts is recorded in other comprehensive income until the forecasted gold sale impacts earnings. Where applicable, the fair value of the derivative has been adjusted to account for the Company’s credit risk. (b) Fuel contracts The Company assumed fuel hedge contracts that represented a total commitment of 3.0 million gallons of fuel per year at weighted average prices of $1.75 and $1.94 per gallon in 2009 and 2010 upon the completion of the Western Goldfields business combination. The Company is financially settling 252,000 gallons of diesel per month. At September 30, 2010, the Company had a remaining commitment of 0.75 million gallons of diesel over the next 3 months. On July 1, 2009, the Company’s fuel contracts were designated as cash flow hedges against forecasted purchases of fuel for expected consumption at the Mesquite Mine. Prospective and retrospective hedge effectiveness is assessed using the hypothetical derivative method. The prospective test is based on regression analysis of the month-on-month change in fair value of both the actual derivative and a hypothetical derivative caused by actual historic changes in commodity prices over prior periods. The retrospective test involves comparing the effect of historic changes in commodity prices each period on the fair value of both the actual and hypothetical derivative. The effective portion of changes in fair value of the commodity contracts is recorded in other comprehensive income until the forecasted transaction impacts earnings. Where applicable, the fair value of the derivative has been adjusted to account for the Company’s credit risk. Page 18 New Gold Inc. Notes to the interim consolidated financial statements (unaudited) September 30, 2010 (Tabular amounts expressed in thousands of U.S. dollars, except per share amounts) Share capital At September 30, 2010, the Company had unlimited authorized common shares and 391,762,000 common shares outstanding. (a) Common shares issued Number of shares (000's) $ Balance, December 31, 2008 Shares issued (i) Shares issued for mineral properties ((ii) and (iii)) 25 63 Acquisition of Western Goldfields (iv) Exercise of options (v) Balance, December 31, 2009 Exercise of options (vi) Balance, September 30, 2010 (i) On September 11, 2009, the Company closed a bought deal public offering of 26,700,000 common shares and the underwriters’ exercise in full of an over-allotment option to purchase an additional 4,005,000 common shares granted the Company in connection with such offering at a price of $3.49 per share (Cdn$3.75 per share) for total gross proceeds of $107.2 million (Cdn$115.0 million). The Company incurred related share issuance costs of $4.1 million. (ii) On August 31, 2009, the Company issued 5,000 common shares valued at $17,000 related to other exploration projects. (iii) On February 27, 2009, the Company issued 20,000 common shares valued at $46,000 related to other exploration projects (iv) On May 27, 2009, the Company issued 142,796,000 common shares to effect the acquisition of Western Goldfields, as described in Note 4.These shares were issued at the closing share price of the Company on May 27, 2009, the transaction completion date, of $2.63 per share for total consideration of $375.4 million. (v) During the year ended December 31, 2009, 2,448,000 common shares were issued pursuant to the exercise of stock options.The Company received proceeds of $5.4 million from these exercises and transferred $5.8 million from contributed surplus. (vi) During the nine months ended September 30, 2010, 2,947,000 common shares were issued pursuant to the exercise of stock options.The Company received proceeds of $6.8 million from these exercises and transferred $5.1 million from contributed surplus. Page 19 New Gold Inc. Notes to the interim consolidated financial statements (unaudited) September 30, 2010 (Tabular amounts expressed in thousands of U.S. dollars, except per share amounts) Share capital (continued) (a) Stock options The following table presents the changes in the stock options. Weighted average Number of exercise options price (000's) Cdn$ Balance, December 31, 2008 Options assumed on acquisition of Western Goldfields Granted Exercised Cancelled Balance, December 31, 2009 Granted Exercised Cancelled Balance, September 30, 2010 The following table summarizes information about the stock options outstanding at September 30, 2010. Options outstanding Options exercisable Weighted average Weighted Weighted remaining Number of average Number of average Exercise contractual stock options exercise options exercise prices life (years) outstanding price exercisable price Cdn$ (000's) Cdn$ (000's) Cdn$ 0.34 - 0.99 1.00 - 1.99 2.00 - 2.99 3.00 - 3.99 4.00 - 4.99 92 5.00 - 5.99 6.00 - 6.99 7.00 - 7.99 8.00 - 8.99 - 9.00 - 9.99 10.00 - 11.00 0.34 - 11.00 The Company granted 2,258,000 stock options on January 27, 2010, 196,000 on May 11, 2010 and 100,000 on August 10, 2010 to employees, officers and directors.These options have an exercise price of Cdn$4.39, Cdn$5.93 and Cdn$5.70 respectively.These options vest over a three year period and have a contractual life of five to seven years from date of grant.The value was determined using the Black-Scholes pricing model. A weighted average Page 20 New Gold Inc. Notes to the interim consolidated financial statements (unaudited) September 30, 2010 (Tabular amounts expressed in thousands of U.S. dollars, except per share amounts) Share capital (continued) (b) Stock options (continued) grant-date fair value of Cdn$3.05 was calculated using the following weighted average assumptions: no dividends are to be paid; volatility of 70%, risk free interest rate of 2.80%, and expected life of 6.9 years The Company granted 2,306,000 stock options on February 17, 2009, 3,394,000 on June 2, 2009 and 62,000 on November 2, 2009 to employees, officers and directors. These options have an exercise price of Cdn$2.71, Cdn$3.21 and Cdn$3.92, respectively. The options vest over a three year period and have a contractual life of five to seven years from date of grant.The value was determined using the Black-Scholes pricing model. A weighted average grant-date fair value of Cdn$1.72 was calculated using the following weighted average assumptions: no dividends are to be paid; volatility of 56%, risk free interest rate of 2.42%, and expected life of 6.8 years. 5,699,000 stock options were assumed on June 2, 2009 upon the acquisition of Western Goldfields as described in Note 4.These stock options were valued at $9.7 million as part of the business combination valuation. At September 30, 2010, the intrinsic value of the stock options outstanding was $37.6 million (December 31, 2009 - $13.4 million) and the intrinsic value of the stock options that were exercisable was $18.9 million (December 31, 2009 - $9.4 million).For the nine months ended September 30, 2010, the intrinsic value of the stock options exercised during the year was $10.8 million (2009 - $2.6 million). For the three and nine months ended September 30, 2010, the Company recorded $1.8 million and $6.4 million (2009 - $1.9 million and $4.8 million) as stock-based compensation expense and recorded this amount in contributed surplus. At September 30, 2010, the total value of the non-vested stock options that remain to be expensed is $7.1 million (December 31, 2009 - $6.3 million).It is expected that this amount shall be included in the determination of net income over the next 1.6 years. (c) Share award units In 2009, the Company established a share award unit program as part of its long-term incentive program. Each share award unit allows the recipient, subject to certain plan restrictions, to receive cash on the entitlement date equal to the Company’s share price on that date.One-third of the share awards units vest annually on the anniversary of the grant date.As the Company is required to settle these awards in cash, it will record an accrued liability and record a corresponding compensation expense. The share award unit is a financial instrument that will be fair valued at each reporting date based on the five day weighted average price of the Company’s common shares.The changes in fair value will be included in the compensation expense for that period. In January 2010, the Company issued 699,000 share award units.In November 2009, the Company issued 560,000 share award units. Including the mark-to-market adjustment for the share award units previously issued, the Company recorded $1.0 million and $3.5 million as compensation expense for the three and nine months ended September 30, 2010 (2009 - $nil).A portion of this expense has been capitalized for recipients working at the Company’s development projects. The total value of the non-vested share award units that remains to be expensed is $3.5 million (December 31, 2009 - $1.9 million).It is expected that this amount will be included in the determination of net income over the next 2.3 years. Page 21 New Gold Inc. Notes to the interim consolidated financial statements (unaudited) September 30, 2010 (Tabular amounts expressed in thousands of U.S. dollars, except per share amounts) Share capital (continued) (d) Share purchase warrants A summary of the changes in share purchase warrants is presented below: Weighted Common average Number of Shares exercise warrants Issuable price (000's) (000's) Cdn$ Balance, December 31, 2008 (i) Issued (i) 25 25 WGI share purchase warrants exercisable into New Gold shares* (ii) Expired (iii) Balance, September 30, 2010 and December 31, 2009 * The exercise price of these US$0.76 warrants have been converted to Canadian dollars for presentation purposes. (i) On June 30, 2008, the Company completed a 10 for 1 common share consolidation as part of the Transaction described in the 2009 annual report.The number of common shares outstanding has been adjusted to reflect this common share consolidation.While the number of share purchase warrants outstanding was not affected by this consolidation, the number of common shares to be issued upon exercise and the price to be paid upon exercise has been adjusted to reflect this common share consolidation. The Company has 217,500,000 share purchase warrants (Series B) outstanding that entitle the holders of these warrants to purchase one common share for Cdn$15.00 per share for every 10 share purchase warrants held.These warrants expire on April 3, 2012. On February 28, 2008, the Company issued 73,862,000 common share purchase warrants (Series C) upon the conversion of the Special Warrants previously issued. The warrants were valued at $23.7 million using the Black-Scholes pricing model and that amount is included in share purchase warrants.A fair value of approximately $0.32 for each warrant was calculated using the following assumptions:no dividends are paid, volatility of 60%, risk free interest rate of 3.4%, and expected life of five years.The holders of these warrants are entitled to purchase one common share for Cdn$9.00 per share for every 10 share purchase warrants held.These share purchase warrants expire November 28, 2012. On June 30, 2008, the Company issued 17,758,000 shares purchase warrants to effect the acquisition of Metallica, as described in Note 1.These share purchase warrants were valued at $46.7 million as part of the business combination valuation.At December 31, 2009, these share purchase warrants have expired. On June 30, 2008, the Company issued 27,850,000 share purchase warrants (Series A) to effect the acquisition of NGI, as described in Note1.These share purchase warrants were valued at $57.4 million as part of the business combination valuation.The holders of these warrants are entitled to purchase one common share for Cdn$15.00 per share for every share purchase warrant held.These share purchase warrants expire on June 28, 2017. Page 22 New Gold Inc. Notes to the interim consolidated financial statements (unaudited) September 30, 2010 (Tabular amounts expressed in thousands of U.S. dollars, except per share amounts) Share capital (continued) (d) Share purchase warrants (continued) (ii) On May 27, 2009, the Company issued 6,056,000 share purchase warrants to effect the acquisition of Western Goldfields, as described in Note 4.The warrants were valued at $11.9 million as part of the business combination valuation.The holders of these warrants are entitled to purchase one common share for US$0.76 per share for every share purchase warrant held.These share purchase warrants expire between September 9, 2011 and September 9, 2012. (iii) During the year ended December 31, 2009, 3,150,000 share purchase warrants expired resulting in a transfer from share purchase warrants to contributed surplus of $6.8 million. The following table summarizes information about outstanding share purchase warrants at September 30, 2010. Common Number Shares Exercise Series of warrants Issuable prices Expiry date (000's) (000's) Cdn$ Private * July 12, 2011 Private * June 9, 2011 Series B April 3, 2012 Private * June 9, 2012 Series C November 28, 2012 Series A June 28, 2017 * The exercise price of these US$0.76 warrants have been converted to Canadian dollars for presentation purposes. Page 23 New Gold Inc. Notes to the interim consolidated financial statements (unaudited) September 30, 2010 (Tabular amounts expressed in thousands of U.S. dollars, except per share amounts) Share capital (continued) (e) Net earnings per share The following table sets forth the computation of diluted earnings (loss) per share for the three and nine months ended September 30, 2010 and 2009. Three months ended Nine months ended September 30 September 30, Earnings (loss) from continuing operations Earnings (loss) from discontinued operations, net of tax - Net earnings (loss) (in thousands) Basic weighted average number of shares outstanding Effective of diluted securities Stock options - Warrants - Diluted weighted average number of shares outstanding Earnings (loss) per share from continuing operations Basic Diluted Earnings (loss) per share from discontinued operations Basic Diluted Earnings (loss) per share Basic Diluted The following lists the equity securities excluded from the computation of diluted earnings per share.For the nine months ended September 30, 2010 and 2009, the equity securities were excluded as the exercise prices related to the particular security exceed the average market price of the common shares of the Company of Cdn$5.52 (2009 – Cdn$2.82) for the period. (000's) (000's) Stock options Share purchase warrants Convertible debentures Page 24 New Gold Inc. Notes to the interim consolidated financial statements (unaudited) September 30, 2010 (Tabular amounts expressed in thousands of U.S. dollars, except per share amounts) Income and mining taxes Three months ended Nine months ended September 30, September 30, $ Current income and mining tax expense Future income and mining tax recovery Income tax expense differs from the amount that would result from applying the Canadian federal and provincial income tax rates to earnings before taxes. These differences result from the following items: Three months ended Nine months ended September 30, September 30, $ Earnings (loss) before taxes Canadian federal and provincial income tax rates 28.50% 30.00% 28.50% 30.00% Income tax expense based on above rates Increase (decrease) due to Non-taxable income Non-deductible expenditures Different statutory tax rates on earnings of foreign subsidiaries Adjustment of prior year provision to statutory tax returns Non-taxable gain - - Benefit of losses not recognized in period Change in valuation allowance and other Page 25 New Gold Inc. Notes to the interim consolidated financial statements (unaudited) September 30, 2010 (Tabular amounts expressed in thousands of U.S. dollars, except per share amounts) Reclamation and closure cost obligations Changes to the reclamation and closure cost balance are as follows: Cerro New Mesquite San Pedro Peak Afton Mine Mine Mine Project Total $ Balance, December 31, 2008 - Acquisition (Note 4) - - - Reclamation expenditures - - - Accretion 75 Revisions to expected cash flows Foreign exchange - 33 Balance, December 31, 2009 Reclamation expenditures - - Accretion Revisions to expected cash flows - - - Foreign exchange - 31 Balance, September 30, 2010 Less: current portion - The current portion of the reclamation and closure cost obligations have been included in accounts payable and accrued liabilities. 15.Supplemental cash flow information Three months ended Nine months ended September 30, September 30, $ Change in non-cash working capital Accounts receivable Inventories and stockpiled ore Accounts payable and accrued liabilities Prepaids and other Operating activities included the following payments: Interest paid 20 Income taxes paid Non-cash investing activities includes $0.3 million for the three and nine months ended September 30, 2010 (2009 - $1.3 million and $3.6 million), and represents the Company’s share of contributions to the El Morro project funded by the joint venture partner (Note 10 (d)).The completion of the Agreement with Goldcorp after the Company had exercised its right of first refusal to acquire a 70% interest in the El Morro Project resulted in non-cash retirement of debt to Goldcorp of $463.0 million and the non-cash disposal of the 70% interest in the El Morro project of $463.0 million. Page 26 New Gold Inc. Notes to the interim consolidated financial statements (unaudited) September 30, 2010 (Tabular amounts expressed in thousands of U.S. dollars, except per share amounts) 16.Segmented information The Company manages its operations by geographical location. The results from operations for these reportable operating segments are summarized in the table below: Three months ended September 2010 USA Mexico Australia Other (1) Total $ Revenues - Operating expenses - Depreciation and depletion - Earnings from mine operations - Corporate administration - - - Exploration Earnings (loss) from operations Other income (expense) Realized and unrealized gain on investments - - - Unrealized gain on prepayment option - - - Interest and other income 13 12 Interest and finance fees - Other expense 76 - - 2 Gain (loss) on foreign exchange 30 Earnings before taxes Income and mining taxes Net earnings from continuing operations Other includes corporate balances and exploration properties.Results of operations for the Canadian and Chilean development properties have been included in Other as these properties are still in the development phase with no revenues or operating costs. Page 27 New Gold Inc. Notes to the interim consolidated financial statements (unaudited) September 30, 2010 (Tabular amounts expressed in thousands of U.S. dollars, except per share amounts) 16.Segmented information (continued) Nine months ended September 30, 2010 USA Mexico Australia Other (1) Total $ Revenues - Operating expenses - Depreciation and depletion - Earnings from mine operations - Corporate administration - - - Exploration Earnings (loss) from operations Other income (expense) Realized and unrealized gain on investments - - - Unrealized gain on prepayment option - - - Interest and other income 44 Interest and finance fees - Other expense 76 - Gain (loss) on foreign exchange 35 Earnings before taxes Income and mining taxes Net earnings (loss) from continuing operations Other includes corporate balances and exploration properties.Results of operations for the Canadian and Chilean development properties have been included in Other as these properties are still in the development phase with no revenues or operating costs. Page 28 New Gold Inc. Notes to the interim consolidated financial statements (unaudited) September 30, 2010 (Tabular amounts expressed in thousands of U.S. dollars, except per share amounts) Segmented information (continued) Three months ended September 30, 2009 USA (1) Mexico Australia Other (2) Total $ Revenues - Operating expenses - Depreciation and depletion - Earnings from mine operations - Corporate administration - - - Business combination transaction costs - Exploration - Goodwill impairment charge - Loss from operations Other income (expense) Realized and unrealized loss on gold contracts - - - Realized and unrealized gain on investments - - - Interest and other income 37 28 29 Gain on redemption of long-term debt - Interest and finance fees - Other expense - - - Gain (loss) on foreign exchange 39 Earnings (loss) before taxes Income and mining taxes Net earnings (loss) from continuing operations Segment acquired on May 27, 2009 (Note 4) - results from operations for period of ownership. Other includes corporate balances and exploration properties.Results of operations for the Canadian and Chilean development properties have been included in Other as these properties are still in the development phase with no revenues or operating costs. Page 29 New Gold Inc. Notes to the interim consolidated financial statements (unaudited) September 30, 2010 (Tabular amounts expressed in thousands of U.S. dollars, except per share amounts) Segmented information (continued) Nine months ended September 30, 2009 USA (1) Mexico Australia Other (2) Total $ Revenues - Operating expenses - Depreciation and depletion Earnings (loss) from mine operations Corporate administration - - - Business combination transaction costs - - - Exploration - Goodwill impairment charge - - - Income (loss) from operations Other income (expense) Realized and unrealized gain on gold contracts - - - Realized and unrealized gain on fuel contracts - - - Realized and unrealized gain on investments - - - Interest and other income (loss) 50 Gain on redemption of long-term debt - - - Interest and finance fees - Other expense - - - Gain (loss) on foreign exchange 78 Earnings (loss) before taxes Income and mining taxes Net earnings (loss) from continuing operations Segment acquired on May 27, 2009 (Note 4) - results from operations for period of ownership. Other includes corporate balances and exploration properties.Results of operations for the Canadian and Chilean development properties have been included in Other as these properties are still in the development phase with no revenues or operating costs. Expenditures for mining interests Three months ended Nine months ended September 30, September 30, $ USA (1) Mexico Australia Canada Chile - - Other (2) Page 30 New Gold Inc. Notes to the interim consolidated financial statements (unaudited) September 30, 2010 (Tabular amounts expressed in thousands of U.S. dollars, except per share amounts) Segmented information (continued) Total Assets September 30, December 31, 2009 (3) $ $ USA (1) Mexico Australia Canada Chile Other (2) Segment acquired on May 27, 2009 (Note 4). Other includes corporate balances and exploration properties. Includes assets from continuing operations only. Capital risk management The Company manages its capital to ensure that it will be able to continue as a going concern while maximizing the return to stakeholders through the optimization of the debt and equity balance. In the management of capital, the Company includes the components of shareholders’ equity, short-term borrowings and long-term debt, as well as the cash and cash equivalents, and investments. Capital, as defined above, at September 30, 2010 and December 31, 2009 is summarized in the following table. September 30, December 31 $ $ Shareholders' equity Long-term debt Cash and cash equivalents Investments The Company manages the capital structure and makes adjustments to it in light of changes in economic conditions and the risk characteristics of the underlying assets.To maintain or adjust the capital structure, the Company may attempt to issue new shares, issue new debt, acquire or dispose of assets or sell its investments. In order to facilitate the management of its capital requirements, the Company prepares annual budgets that are updated as necessary depending on various factors, including successful capital Page 31 New Gold Inc. Notes to the interim consolidated financial statements (unaudited) September 30, 2010 (Tabular amounts expressed in thousands of U.S. dollars, except per share amounts) Capital risk management (continued) deployment and general industry conditions.The annual budget and quarterly updated forecasts are approved by the Board of Directors. The Company’s investment policy is to invest its surplus funds in permitted investments consisting of treasury bills, bonds, notes and other evidences of indebtedness of Canada, the U.S. or any of the Canadian Provinces with a minimum credit rating of R-1 mid from the Dominion Bond Rating Service (“DBRS”) or an equivalent rating from Standard & Poors and Moody’s and with maturities of 90 days or less at the original date of acquisition.At all times, more than 25% of the aggregate amount of permitted investments must be invested in treasury bills, bonds, notes and other indebtedness of Canada or Provinces with a minimum credit rating of R-1 mid from DBRS.All investments must have a maximum term to maturity of six months (however any investments with a maturity of more than 90 days from the original date of acquisition will be classified as Investments, not cash) and the average term will generally range from seven days to 90 days.Under the policy, the Company is not permitted to make new investments in ABCP or auction rate securities. The Company has a long-term note indenture (Note 10) that contains a general covenant that the Company shall work diligently toward obtaining and, once obtained, maintaining in good standing, all permits required for the operation of the New Afton project. Financial risk management The Company thoroughly examines the various financial instrument risks to which it is exposed and assesses the impact and likelihood of those risks.These risks may include credit risk, liquidity risk, market risk and other price risks.Where material, these risks are reviewed and monitored by the Board of Directors. (a) Credit risk Credit risk is the risk of an unexpected loss if a party to its financial instrument fails to meet its contractual obligations. The Company’s financial assets are primarily composed of cash and cash equivalents, investments and accounts receivable.Credit risk is primarily associated with trade receivables and investments; however it also arises on cash and cash equivalents. To mitigate exposure to credit risk, the Company has established policies to limit the concentration of credit risk, to ensure counterparties demonstrate minimum acceptable credit worthiness, and to ensure liquidity of available funds. The Company closely monitors its financial assets and does not have any significant concentration of credit risk.The Company sells its gold exclusively to large international organizations with strong credit ratings.The Company’s revenue is comprised of gold sales to primarily five customers. The historical level of customer defaults is minimal and, as a result, the credit risk associated with gold and copper concentrate trade receivables at September 30, 2010 is not considered to be high. Page 32 New Gold Inc. Notes to the interim consolidated financial statements (unaudited) September 30, 2010 (Tabular amounts expressed in thousands of U.S. dollars, except per share amounts) Financial risk management (continued) (a) Credit risk (continued) The Company’s maximum exposure to credit risk at September 30, 2010, is as follows: September 30 December 31 $ $ Cash and cash equivalents Restricted cash - Accounts receivable Mark-to-market gain on fuel contracts Investments Reclamation deposits and other assets The aging of accounts receivable at September 30, 2010 was as follows: September 30, December 31 0-30 31-60 61-90 91-120 Over days days days days 120 days Total Total $ Mesquite Mine 11 2 - Cerro San Pedro Mine - - 82 Peak Mine - - - 10 New Afton - - 6 - Corporate - 8 92 A significant portion of the Company’s cash and cash equivalents are held in large Canadian financial institutions.Short-term investments (including those presented as part of cash and cash equivalents) are composed of financial instruments issued by Canadian banks with high investment-grade ratings and the governments of Canada and the U.S. The Company employs a restrictive investment policy as detailed in the capital risk management section (Note 17). The Company has a bonding and insurance program, primarily with Chartis, formerly American International Specialty Lines Insurance Company (“AIG Insurance”), in respect of the operations and closure liabilities of the Mesquite Mine.At September 30, 2010, the Company had $9.0 million in the account.In September 2008, AIG Insurance’s parent company, American International Group, Inc. (“AIG”), suffered a liquidity crisis following the downgrade of its credit rating.The United States Federal Reserve loaned money to AIG in order for the company to meet its obligations to post additional collateral to trading partners.As a result of Federal and State laws governing the operation of AIG Insurance and segregation of funds, it is not believed that the Company’s funds are at risk.During 2009, AIG worked through its restructuring under the supervision of the Federal Reserve Bank of New York and the U.S. Department of the Treasury.The U.S. Department of the Treasury has a 78% stake in the equity of AIG, which owns Chartis. Chartis may become a listed property-casualty and general insurance company in 2010 or 2011. Page 33 New Gold Inc. Notes to the interim consolidated financial statements (unaudited) September 30, 2010 (Tabular amounts expressed in thousands of U.S. dollars, except per share amounts) Financial risk management (continued) (a) Credit risk (continued) The Company sells all of its copper concentrate production to a customer under an off-take contract. The loss of this customer or unexpected termination of the off-take contract could have a material adverse effect on the Company’s results of operations, financial condition and cash flows, however there are alternative customers in the market. The Company is not economically dependent on a limited number of customers for the sale of its gold because gold can be sold through numerous commodity market traders worldwide. The Company has five customers (2009, four customers) that account for over 95% (2009, 76%) of the concentrate and doré sales revenue. Metal sales Three months ended Nine months ended September 30, September 30, Customer $ $ 1 2 3 4 5 Total % of total metal sales 95% 95% (b) Liquidity risk Liquidity risk is the risk that the Company will not be able to meet its financial obligations as they fall due.The Company manages liquidity risk through the management of its capital structure and financial leverage as outlined in Note 17. The following are the contractual maturities of debt commitments.The amounts presented represent the future undiscounted principal and interest cash flows and therefore do not equate to the carrying amounts on the consolidated balance sheet. September 30, December 31 Less than After 1 year 1-3 years 4-5 years 5 years Total Total $ Accounts payable and accrued liabilities - - - Long-term debt - - Interest payable on long-term debt Gold contracts - Page 34 New Gold Inc. Notes to the interim consolidated financial statements (unaudited) September 30, 2010 (Tabular amounts expressed in thousands of U.S. dollars, except per share amounts) Financial risk management (continued) (b) Liquidity risk (continued) In the opinion of management, the working capital of $415.2 million at September 30, 2010, together with cash flows from operations, are sufficient to support the Company’s normal operating requirements through its current reporting period. However, taking into consideration the Company’s current cash position, volatile equity markets, global uncertainty in the capital markets and increasing cost pressures, the Company is continuing to review expenditures in order to ensure adequate liquidity and flexibility to support its growth strategy while maintaining production levels at its current operations. The Company believes that external financing (which may include bank borrowings and future debt and equity offerings) will not be required to complete its major development projects. A period of continuous low gold and copper prices may necessitate the deferral of capital expenditures which may impact production from mining operations. (c) Currency risk The Company operates in Canada, Australia, Mexico, Chile and the United States. As a result, the Company has foreign currency exposure with respect to items not denominated in U.S. dollars. The three main types of foreign exchange risk of the Company can be categorized as follows: (i) Transaction exposure The Company’s operations sell commodities and incur costs in different currencies. This creates exposure at the operational level, which may affect the Company’s profitability as exchange rates fluctuate. The Company has not hedged its exposure to currency fluctuations. (ii) Exposure to currency risk The Company is exposed to currency risk through the following assets and liabilities denominated in currencies other than the U.S. dollar: cash and cash equivalents, investments, accounts receivable, reclamation deposits, accounts payable and accruals, reclamation and closure cost obligations and long-term debt.The currencies of the Company’s financial instruments and other foreign currency denominated liabilities, based on notional amounts, were as follows: September 30,2010 Canadian Australian Mexican Chilean dollar dollar peso peso Cash and cash equivalents 38 Investments - - Accounts receivable 39 Reclamation deposit - - - Prepayment option - - - Accounts payable and accruals - Reclamation and closure cost obligations - Share award units - - - Long-term debt - - - Gross balance sheet exposure 77 Page 35 New Gold Inc. Notes to the interim consolidated financial statements (unaudited) September 30, 2010 (Tabular amounts expressed in thousands of U.S. dollars, except per share amounts) Financial risk management (continued) (c) Currency risk (continued) December 31, 2009 Canadian Australian Mexican Chilean dollar dollar peso peso Cash and cash equivalents 18 Investments - - - Accounts receivable - Reclamation deposit - - - Accounts payable and accruals Reclamation and closure cost obligations - Long-term debt - - - Gross balance sheet exposure (iii) Translation exposure The Company’s functional and reporting currency is U.S. dollars. The Company’s operations translate their operating results from the host currency to U.S. dollars. Therefore, exchange rate movements in the Canadian dollar, Australian dollar, Mexican peso and Chilean peso can have a significant impact on the Company’s consolidated operating results. As described in Note 18 (c) (ii), some of the Company’s earnings translation exposure to financial instruments is offset by interest on foreign currency denominated loans and debt. A 10% strengthening (weakening) of the U.S. dollar against the following currencies would have decreased (increased) the Company’s net earnings (loss) before taxes from continuing operations from the financial instruments presented in Note 18 (c) (ii) by the amounts shown below. $ $ Canadian dollar Australian dollar Mexican peso Chilean peso 8 - (d) Interest rate risk Interest rate risk is the risk that the fair value or the future cash flows of a financial instrument will fluctuate because of changes in market interest rates. The Company is exposed to interest rate risk on its short-term investments. All of the Company’s debt obligations are fixed therefore there is no exposure to changes in market interest rates. In particular, the Company is exposed to interest rate changes on short term investments which are included in cash and cash equivalents.The short term investment interest earned is based on prevailing one to 90 days money market interest rates which may fluctuate.A 1.0% change in the interest rate would result in an annual difference of approximately $3.9 million in interest earned by the Company.The Company has not entered into any derivative contracts to manage this risk.Where possible and depending on market Page 36 New Gold Inc. Notes to the interim consolidated financial statements (unaudited) September 30, 2010 (Tabular amounts expressed in thousands of U.S. dollars, except per share amounts) Financial risk management (continued) (d) Interest rate risk (continued) conditions, the Company follows the policy of issuing fixed interest rate debt to avoid future fluctuations in its debt service costs. (e) Price risk The Company’s earnings and cash flows are subject to price risk due to fluctuations in the market price of gold, silver and copper.World gold prices have historically fluctuated widely and are affected by numerous factors beyond our control, including: · the strength of the U.S. economy and the economies of other industrialized and developing nations; · global or regional political or economic crises; · the relative strength of the U.S. dollar and other currencies; · expectations with respect to the rate of inflation; · interest rates; · purchases and sales of gold by central banks and other holders; · demand for jewelry containing gold; and · investment activity, including speculation, in gold as a commodity. As part of the Western Goldfields acquisition described in Note 4, the Company acquired gold contracts which mitigate the effects of price changes.The Company designated these contracts as an accounting cash flow hedge effective July 1, 2009 as described in Note 11 (a).At September 30, the Company had remaining gold forward sales contracts for 280,500 ounces of gold at a price of $801 per ounce at a remaining commitment of 5,500 ounces per month for 51 months. In the third quarter of 2010, the Company’s revenues and cash flows were somewhat impacted by the variation in copper prices in the range of $2.76 and $3.61 per pound.There is a time lag between the time of shipment for copper and final pricing and changes in copper pricing can significantly impact the Company’s revenue and working capital position. As of September 30, 2010, working capital includes copper concentrate receivables totalling 0.4 million pounds. A $0.10 change in copper price would have an impact of $0.1 million on the Company’s working capital position. The Company is also subject to price risk for fluctuations in the cost of energy, principally electricity and purchased petroleum products.The Company’s production costs are also affected by the prices of commodities it consumes or uses in its operations, such as lime, reagents and explosives.The prices of such commodities are influenced by supply and demand trends affecting the mining industry in general and other factors outside the Company’s control.As described in Note 11 (b), the Company has entered into fuel contracts to mitigate these price risks. At September 30, 2010, the Company had a remaining commitment to purchase 0.75 million gallons of diesel over the next 3 months. The Company is also subject to price risk for changes in the Company’s common stock price per share.The Company has implemented, as part of its long-term incentive plan, a share award unit plan that the Company is required to satisfy in cash upon vesting.The amount of cash the Company will be required to expend is dependent upon the price per common share at the time of vesting.The Company considers this plan a financial liability and is required to fair value the outstanding liability with the resulting changes included in compensation expense each period. A 10% change in prices would impact the Company’s net earnings (loss) before taxes from continuing operations and other comprehensive income before taxes as follows: Page 37 New Gold Inc. Notes to the interim consolidated financial statements (unaudited) September 30, 2010 (Tabular amounts expressed in thousands of U.S. dollars, except per share amounts) Financial risk management (continued) (e) Price risk (continued) Three months ended September 30, Other Other Net Comprehensive Net Comprehensive Earnings Income Earnings Income $ Gold price - Copper price - - Silver price - - Fuel price - Share award unit - - - Nine months ended September 30, Other Other Net Comprehensive Net Comprehensive Earnings Income Earnings Income $ Gold price - Copper price - - Silver price - - Fuel price - Share award unit - - - Fair value measurement The Company defines fair value as the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date. In assessing the fair value of a particular contract, the market participant would consider the credit risk of the counterparty to the contract. Consequently, when it is appropriate to do so, the Company adjusts the valuation models to incorporate a measure of credit risk. Fair value represents management's estimates of the current market value at a given point in time. At September 30, 2010 and December 31, 2009, the Company’s financial assets and liabilities are categorized as follows: Page 38 New Gold Inc. Notes to the interim consolidated financial statements (unaudited) September 30, 2010 (Tabular amounts expressed in thousands of U.S. dollars, except per share amounts) Fair value measurement (continued) September 30, 2010 Financial Assets Liabilities at Loans and Held at Amortized Receivables Fair value Cost Total $ Financial Assets Cash and cash equivalents - - Accounts receivable - - Fuel contract - - Prepayment option - - Investments - - Reclamation deposits - - Financial Liabilities Accounts payable and accrued liabilities - - Long-term debt - - Gold contracts - - Share award units - - December 31, 2009 Financial Assets Liabilities at Loans and Held at Amortized Receivables Fair value Cost Total $ Financial Assets Cash and cash equivalents - - Restricted cash - - Accounts receivable - - Fuel contract - - Prepayment option - Investments - - Reclamation deposits - - Financial Liabilities Accounts payable and accrued liabilities - - Long-term debt - - Gold contracts - - Share award units - - Page 39 New Gold Inc. Notes to the interim consolidated financial statements (unaudited) September 30, 2010 (Tabular amounts expressed in thousands of U.S. dollars, except per share amounts) 19.Fair value measurement (continued) At September 30, 2010 and December 31, 2009, the carrying values and the fair values of the Company’s financial instruments are shown in the following table. September 30, 2010 December 31, 2009 Carrying Fair Carrying Fair Value Value Value Value $ Financial Assets Cash and cash equivalents Restricted cash - - Accounts receivable Fuel contract Prepayment option - - Investments Reclamation deposits Financial Liabilities Accounts payable and accrued liabilities Long-term debt Gold contracts Share award units The senior secured notes and the subordinated convertible debentures are traded on a public exchange.The fair value estimates for these notes have been estimated using the September 30, 2010 and December 31, 2009 closing prices.The El Morro project funding is a floating rate facility whose carrying value approximates fair value. The Company has certain financial assets and liabilities that are held at fair value.Cash and cash equivalents, restricted cash and reclamation deposits fair values approximate their historic value due to the short term nature of these items.The fuel contract, investments and the gold contracts are presented at fair value at each reporting date using appropriate valuation methodology.The fair value hierarchy establishes three levels to classify the inputs to valuation techniques used to measure fair value. Level 1 inputs are quoted prices (unadjusted) in active markets for identical assets or liabilities. Level 2 inputs are quoted prices in markets that are not active, quoted prices for similar assets or liabilities in active markets, inputs other than quoted prices that are observable for the asset or liability (for example, interest rate and yield curves observable at commonly quoted intervals, forward pricing curves used to value currency and commodity contracts and volatility measurements used to value option contracts), or inputs that are derived principally from or corroborated by observable market data or other means. Level 3 inputs are unobservable (supported by little or no market activity). The fair value hierarchy gives the highest priority to Level 1 inputs and the lowest priority to Level 3 inputs. The following table summarizes information relating to the fair value determination of the Company’s financial instruments which are fair valued on a recurring basis. Page 40 New Gold Inc. Notes to the interim consolidated financial statements (unaudited) September 30, 2010 (Tabular amounts expressed in thousands of U.S. dollars, except per share amounts) Fair value measurement (continued) Level 1 Level 2 Level 3 $ $ $ Cash and cash equivalents - - Reclamation deposits - - Fuel contracts - - Prepayment option - - Gold contracts - - Investments - Share award units - - Related parties Certain directors and officers of the Company are also directors of a company to which the Company pays royalties in the normal course of business.Royalty payments were $1.8 million and $3.9 million for the three and nine months ended September 30, 2010 (2009 - $0.5 million and $1.7 million).At September 30, 2010, the Company had $1.5 million included as accrued liabilities related to this company (December 31, 2009 - $1.3 million).These transactions were in the normal course of operations and were measured at the exchange amount, which is the amount of consideration established and agreed to by the related party. A director of New Gold is also a director of the company that purchased from New Gold an interest in the El Morro Project as described in Note 9.That company is now the 70% owner manager of the El Morro Project. Commitments and contingencies Certain conditions may exist as of the date the financial statements are issued, which may result in a loss to the Company but which will only be resolved when one or more future events occur or fail to occur.In assessing loss contingencies related to legal proceedings that are pending against the Company or unasserted claims that may result in such proceedings, the Company and its legal counsel evaluate the perceived merits of any legal proceedings or unasserted claims as well as the perceived merits of the amount of relief sought or expected to be sought.If the assessment of a contingency suggests that a loss is probable, and the amount can be reliably estimated, then a loss is recorded.When a contingent loss is not probable but is reasonably possible, or is probable but the amount of loss cannot be reliably estimated then details of the contingent loss are disclosed. Loss contingencies considered remote are generally not disclosed unless they involve guarantees, in which case the nature of the guarantee is disclosed.Legal fees incurred in connection with pending legal proceedings are expensed as incurred. (a) The Company has entered into a number of contractual commitments related to equipment orders to purchase long lead items or critical pieces of mining equipment and operating leases for its operations.At September 30, 2010, these commitments totaled $164.3 million, of which $102.1 million are expected to fall due over the next 12 months. (b) The Company terminated various employment, consulting and service agreements as a result of slowing development activities at the New Afton project in 2008. Certain of the affected parties have or may in the future make legal claims in response to such terminations. The Company cannot reasonably predict the likelihood or outcome of any such actions, but would vigorously defend against them. Page 41 New Gold Inc. Notes to the interim consolidated financial statements (unaudited) September 30, 2010 (Tabular amounts expressed in thousands of U.S. dollars, except per share amounts) 21.Commitments and contingencies (continued) (c) The Company had previously recognized a contingent liability for certain claims against the Amapari Mine, of which claims were assumed by Beadell upon closing of the Amapari Mine sale on April 13, 2010. As part of the agreement selling the Amapari Mine, the Company provided general indemnity for one year in connection with the representations and obligations of the Company under the sale agreement.The indemnity is limited to claims in excess of an amount equal to $5.0 million and in no event shall the aggregate amount of all claims exceed $10 million. (d) El Morro Transaction On January 13, 2010, the Company received a Statement of Claim filed by Barrick in the Ontario Superior Court of Justice, against New Gold, Goldcorp and affiliated subsidiaries. A Fresh Amended Statement of Claim was received August 2010 which included Xstrata and affiliated subsidiaries as defendants.The claim relates to New Gold’s exercise of its right of first refusal on the El Morro copper‐gold project. New Gold intends to defend the action vigorously. No amounts have been accrued for any potential loss under this claim. (e) Cerro San Pedro Mine The Company has a history of legal challenges to its Cerro San Pedro Mine. In September 2009, a Federal Court of Fiscal and Administrative Justice (FCFAJ) ordered SEMARNAT, the Mexican environmental regulatory agency, to nullify the authorization of its 2006 Environmental Impact Statement (EIS) for the Cerro San Pedro mine. MSX appealed the ruling. A hearing was held in the Third Federal District Court in Mexico City in April 2010, and a negative decision was issued by the court in July 2010. The Company has filed a further appeal to the Collegiate Appeals Court in Mexico City. The First Federal District Court in San Luis Potosi has issued injunctions to ensure that operations at the Cerro San Pedro Mine continue while appeals are heard related to the September 2009 order to nullify the authorization of the Company’s EIS. The latest injunction was received on October 4, 2010. In August 2010, the Company filed an expanded application for approval of an EIS with SEMARNAT, which application is currently under review. In addition, MSX continues to work with all levels of government and other external stakeholders to ensure ongoing operations at the Cerro San Pedro Mine. 22.Comparative presentation Certain prior year information has been reclassified to conform to current year presentation. Page 42
